Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction by Original Presentation
Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it is directed to Invention II (mast with exhaust) which non-elected on 16 June 2021. (The dependency was corrected, but it is still directed to a distinct invention from the vang.)
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Regarding Claim 31, the limitation “the arcuate vang tube increases… an area and a depth of the fair curve of the sail” is unclear what is the baseline against which “increase” in fair curve is measured.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 30, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Winington (US 20120266798 A1) in view of Corlett (US 5070802 A).
Regarding Claim 1, Winnington discloses . A rigging system (1) for a sailboat comprising: - a mast (3)[Element 4] that extends substantially vertical from a hull; - a boom (5) [Element 5] that extends substantially horizontal from the mast (3); - a vang tube (7) [Element 9] extending between the mast and the boom to resist relative force and/or moment of the boom (5) towards the mast (3), and wherein the vang tube (7) is located above the boom (5).  [See Fig 1]  Winnington also discloses wherein in use, the sail is pushed from a windward side towards the vang tube, and the vang tube supports at least part of a sail. [This is the normal operation of the vang.].  Winnington does not explicitly disclose wherein the vang tube (7) is substantially arcuate and a convex side of the actuate vang tube (7) faces an intersection (9) of the boom (5) and the mast (3).  
	Corlett discloses wherein wherein the vang tube (7) is substantially arcuate and a convex side of the actuate vang tube (7) faces an intersection (9) of the boom (5) and the mast (3).  (See Fig. 2.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute 

Regarding Claim 2, Winington in view of Corlett discloses a rigging system according to claim 1 wherein the arcuate vang tube (7) is arcuate with substantially constant radius.  (See Corlett Fig. 2.  The radius changes, but it has some of the “substance” of a substantially constant radius.  This claim may need a finer point on the geometry.)

Regarding Claim 3, Winington in view of Corlett discloses rigging system according to any one of the preceding claims further comprising a sail (11), wherein in use at least a part of the sail (11) is supported by the vang tube (7) such that the vang tube (7) assists a transition from a straight foot (15) of the sail (11) adjacent the boom (5) to a fair curve (17) of the sail (11).  (See Winington Fig. 1. And combination proposed in rejection of Claim 1.)

Regarding Claim 30, Winington in view of Corlett discloses a rigging system according to claim 3 further comprising the sail. (See Winington Fig. 1)

Regarding Claim 31, Winington in view of Corlett discloses a rigging system according to claim 1, wherein the arcuate vang tube increases, and maintains, an area and a depth of the fair curve of the sail 

Regarding Claim 32, Winington in view of Corlett discloses a rigging system according to claim 1, wherein the arcuate vang tube is constructed of extruded aluminium. (Wllington, paragraph 22)

Claims 33 are rejected under 35 U.S.C. 103 as being unpatentable over Winington (US 20120266798 A1) in view of Corlett (US 5070802 A) in view of Varney (WO 2008036418 A2)
Regarding Claim 33, Winington in view of Corlett discloses a rigging system according to claim 1, wherein the arcuate vang tube is constructed of aluminum but does not explicitly disclose constructued of  fibre reinforced plastics.
	Claim 9 of Varney discloses wherein aluminum and carbon fibre are suitable substitutes as construction materials in the marine environment.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the aluminum construction of Winnington with the carbon fiber construction of Stewart.  The motivation to modify Winington is to use a material recognized as suitable for the marine environment that is also lighter than aluminum.

Regarding Claim 34,  Winington in view of Corlett and further in view of Varney discloses a rigging system according to claim 33, wherein the fibre reinforced plastics includes fibre selected from one or more of fibreglass, aramid fibre, carbon fibre.

Response to Arguments
Applicant's arguments filed 17 September 2021 have been fully considered but they are not persuasive.



    PNG
    media_image1.png
    806
    608
    media_image1.png
    Greyscale

The level skill of a person of ordinary skill in the art can put cleats on masts.
	
	Applicant argues the prior art lacks the feature of “wherein in use, the sail is pushed from a windward side towards the acruate vang tube and the arcuate tube supports at least part of a sail.”  Examiner’s position is the “arcuate vang tube” is from the combination above, and the functional part of the limitation “wherein in use, the sail is pushed from a windward side towards the vang tube and the tube supports at least part of a sail” (note “arcuate” is omitted) is an inherent in the function of Winington.  “If an examiner concludes that a functional limitation is an inherent characteristic of the 
	Examiner does not agree with the IPRP1s characterization of the (singular) problem to be solved: traditional vang tubes do not effectively maintain the shape of the sail.  It’s not in Applicant’s spec.  Applicant’s spec is more about getting the rigging out of the way of the sailors by placing it above the boom in paragraph 4: “Safety is another important factor and it may be desirable that at least part of the rigging is readily collapsible in the event of strong winds. Furthermore it would be desirable to have components arranged to lower the risk of moving components injuring the sailor(s).”  Sailor safety is also a design consideration in the above the boom vang of Winington.  “Since the boom slider 10 is located on the boom 5 in use, the provision of rounded corners serves to reduce the likelihood of injury should the boom slider 10 contact a person, and also reduces the likelihood of the boom slider 10 catching an edge whilst sliding along the boom 5.”  Examiner concedes that Applicant’s spec discusses the efficiency of the arcuate vang later in Applicant’s spec, but it would be misleading to conflate a benefit of the solution described in paragraph 61 of Applicant’s “Detailed Description” with the problem expressly addressed in paragraph 4  of Applicant’s background.  Examiner has considered the secondary Deere considerations raised by Applicant, but is not persuaded they overcome the prima facie case for the rejection under 35 USC 103.


Allowable Subject Matter
Claim 4 is allowed.
Claims 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        8 Dec 2021